Citation Nr: 0944060	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-02 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for defective vision, 
to include as secondary to service-connected diabetes 
mellitus or Agent Orange exposure. 

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus or Agent Orange exposure. 

3.  Entitlement to service connection for a prostate 
disability, to include as secondary to service-connected 
diabetes mellitus or Agent Orange exposure. 

4.  Entitlement to service connection for gastritis, to 
include as secondary to service-connected diabetes mellitus 
or Agent Orange exposure. 

5.  Entitlement to service connection for a heart disability, 
to include as secondary to service-connected diabetes 
mellitus or Agent Orange exposure. 

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
or Agent Orange exposure. 

7.  Entitlement to service connection for colon polyps, to 
include as secondary to service-connected diabetes mellitus 
or Agent Orange exposure. 

8.  Entitlement to service connection for sarcoidosis, to 
include as secondary to service-connected diabetes mellitus 
or Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1966 to June 1979.  Evidence of record indicates 
that he served in Vietnam from June 1967 to June 1968.
 
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In a July 2005 rating decision, the RO, in part, 
denied service connection for defective vision, a heart 
disability, hypertension, colon polyps, and sarcoidosis.  In 
a November 2007 rating decision, the RO denied, in part, 
service connection for erectile dysfunction, a prostate 
disability, and gastritis. 

Issues not on appeal

The July 2005 rating decision also denied service connection 
for diabetes mellitus.  In July 2005, the Veteran disagreed 
with that rating decision.  Subsequently, in a January 2007 
rating decision, the RO granted service connection for 
diabetes mellitus and assigned a 20 percent disability rating 
effective September 12, 2005.  The Veteran has not since 
indicated disagreement with the disability rating, the  
effective date, or the RO's determination that granting 
service connection is a full grant of his claim.  
Accordingly, that matter is no longer in appellate status and 
will be discussed no further.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].

The November 2007 rating decision also denied service 
connection for a thyroid disease.  Although the Veteran filed 
a NOD in January 2008 as to the other issues denied in the 
November 2007 rating decision, he did not indicate that he 
disagreed with the denial of service connection for a thyroid 
disease.  Accordingly, the Veteran's claim of entitlement to 
service connection for a thyroid disease is not before the 
Board.  See 38 C.F.R. § 20.201 (2009); see also Archbold v. 
Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of an NOD initiates appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a statement of the case is issued 
by VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
issues must be remanded for further evidentiary development.


The Veteran contends that he has defective vision, erectile 
dysfunction, a prostate disability, gastritis, a heart 
disability, hypertension, colon polyps, and sarcoidosis as a 
result of his service-connected diabetes mellitus or his 
presumed exposure to herbicides in Vietnam.  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) in-service disease or injury or a service-
connected disability; and (3) medical nexus between (1) and 
(2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

With respect to element (1), the evidence of record shows 
diagnoses or treatment for erectile dysfunction, a prostate 
disability, gastritis, a heart disability, hypertension, 
colon polyps, and sarcoidosis.  As to defective vision, the 
record is unclear at this point whether the Veteran has a 
current diagnosis.  There are two pages from a June 2007 eye 
consultation in the claims folder; however, there are no 
diagnoses noted therein. 
    
Element (2) is clearly satisfied, as service connection is in 
effect for diabetes mellitus, and the Veteran's exposure to 
herbicide agents in Vietnam is presumed.
See 38 U.S.C.A. § 1116(f) (West 2002).

With respect to element (3), medical nexus, a May 2007 
genitourinary examination report noted that erectile 
dysfunction was not related to diabetes mellitus.  However, 
in so finding, the examiner indicated that there was no 
confirmed diagnosis of diabetes mellitus.  However, there is 
of record a diagnosis of diabetes mellitus.  As to the other 
issues, there is no medical opinion as to their 
relationships, if any, to the Veteran's service-connected 
diabetes mellitus. 

The Board believes that a medical examination and opinion is 
necessary as to the question of the relationship, if any, 
between the claimed disabilities and the Veteran's service-
connected diabetes mellitus.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

[The Board adds that a January 2005 VA Agent Orange 
evaluation record noted that the Veteran had no conditions 
related to Agent Orange exposure.  The record also 
specifically noted that impotence, coronary artery disease 
with mild disease, hypertension, a history of colon polyps, 
and a history of sarcoidosis were not related to Agent Orange 
exposure.]    

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should contact the Veteran in order 
to ascertain whether he has received 
any recent medical treatment for any of 
the claimed disabilities.  Any such 
treatment records should be obtained 
and associated with the claims folder.   

2.	VBA should schedule the Veteran for a 
physical examination to determine the 
nature of his claimed defective vision, 
erectile dysfunction, prostate 
disability, gastritis, a heart 
disability, hypertension, colon polyps, 
and sarcoidosis and whether such are 
related to his service-connected 
diabetes mellitus and/or his presumed 
exposure to herbicides.  The Veteran's 
VA claims folder should be made 
available to and should be reviewed by 
the examiner.  

After examination of the Veteran and 
review of all pertinent medical 
records, the examiner should address 
the following:

(1)  provide a diagnosis, if 
applicable, for all of the claimed 
disabilities;  

(2)  whether it is at least as likely 
as not that any of the claimed 
disabilities were caused or aggravated 
by the Veteran's service-connected 
diabetes mellitus; 

(3)  whether it is as least as likely 
as not that any currently diagnosed 
disability is related to the Veteran's 
military service, to include presumed 
exposure to herbicides in Vietnam. 

A report should be prepared and 
associated with the Veteran's VA claims 
folder.  The examiner should provide a 
rationale for all opinions provided. 

3.	When the above development has been 
completed, and after having 
accomplished any additional evidentiary 
or procedural development which it 
deems to be necessary, VBA should 
readjudicate the claims on appeal.  If 
any of the claims remain denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


